DETAILED ACTION
Response to Amendment
This non final office action regarding application 16/597,465 filed October 9, 2019, is in response to the applicants arguments and amendments filed March 3, 2022. Claim 11 has been cancelled. Claim 1 has been amended, Claims 1-10 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.
 

Information Disclosure Statement
The information disclosure statement submitted on March 17, 2022 is being considered by the examiner. 

Response to Arguments
Applicants amendments have overcome some of the objections and rejections previously set forth in the Final Office Action mailed January 20, 2022. Claim 11 has been cancelled and therefore all associated objections and rejections are withdrawn. Applicants amendments to the claims have been deemed sufficient to overcome the previous objections through the correction of several minor typographical errors, therefore the objections are withdrawn. Applicants amendments to claim 1 have been deemed sufficient to overcome the previous 35 USC 112(b) rejections through the clarification of language regarding “the first vehicle”, therefore the rejections are withdrawn. However, applicants amendments have not been deemed sufficient to overcome the previous 35 USC 103 rejection, additionally applicants arguments filed March 3, 2022, have been fully considered but are not persuasive for the reasons seen below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brillhart (US-20100057290) in view of Yamada (US-20180068320).

Regarding claim 1, Brillhart teaches
a vehicle information management system comprising (Abstract, “The corroborative vehicle diagnostic system allows a vehicle to detect a fault indicator experienced by a vehicle subsystem.”
a first vehicle (Figure 1, item 104) (Paragraph [0015], “For exemplary purposes, FIG. 1 shows a first vehicle 104 and a plurality of additional vehicles 106A-N.”)
“For exemplary purposes, FIG. 1 shows a first vehicle 104 and a plurality of additional vehicles 106A-N.”)
a first control device associated with the first vehicle (Figure 1, item 102) (Paragraph [0015], “Each of the vehicles 104 and 106A-N may include the corroborative diagnostic controller 102.”)
and a second control device associated with the second vehicle (Figure 1, item 102) (Paragraph [0015], “Each of the vehicles 104 and 106A-N may include the corroborative diagnostic controller 102.”)
wherein at least one of the first control device and the second control device is configured to choose the second vehicle corresponding to the first vehicle (Paragraph [0003], "The method may comprise receiving an indication of a condition experienced by a second vehicle subsystem of a second vehicle located proximate to the first vehicle.", here the system is choosing a second vehicle that is proximate to a first vehicle)
and select, as the second vehicle, a vehicle having a use environment corresponding to that of the first vehicle out of the selected multiple candidates of the second vehicle (Fig 3) (Paragraph [0012], "The corroborative diagnostic controller compares the fault indicator with one or more conditions experienced by one or more additional vehicles located within a geographic region."¸ here the system is selecting at a plurality of vehicles in the geographic region/use environment and comparing the fault with one or more selected vehicles in the same use area)
wherein the use environment includes information pertaining to road slope, road curvature, vehicle acceleration, vehicle deceleration, vehicle braking, and a steering angle “In operation, the vehicle 104B may detect a fault indicator as it travels southbound along the transit system. The fault indicator may indicate that the braking system has a possible failure. … The corroborative diagnostic controller 102 compares the fault indicator with the conditions experienced by the additional vehicles 104B and 106 located in the geographic region. The corroborative diagnostic controller 102 may determine that the other vehicles in the geographic region are not experiencing a similar braking fault indicator or condition. The corroborative diagnostic controller 102 may further compare the braking system fault indicator with a condition experienced by the additional vehicles 106 traveling in the southbound lane. The corroborative diagnostic controller 102 may determine that the additional vehicles 106 traveling in the southbound lane are experiencing a condition of a normal braking system operation. The comparison of the condition and the fault indicator will allow the corroborative diagnostic controller 102 to determine that the fault indicator is the result of the braking subsystem failure of vehicle 104B. The error status is then determined to be a vehicle subsystem failure.”, here the system is comparing use environment information/braking system information from multiple other vehicles).
However Brillhart does not explicitly teach selecting a vehicle with a functional configuration corresponding to that of the first vehicle.
Yamada teaches a system for semiconductor failure analysis specifically in automobile applications where
select from multiple candidates a vehicle having a functional configuration corresponding to that of the first vehicle as a candidate of the second vehicle (Paragraph [0053], "With the detection as a trigger, the vehicle information processing device 500 reads the information of the ID of the semiconductor device 50”, here the system identifying the ID/configuration of the first vehicle) (Paragraph [0054], "When the ID information is received from the broken automobile 5a … the failure handling processing unit 202 extracts the corresponding manufacturing history information from the semiconductor manufacturing history information DB 22 using the ID as a key (S32). Then, on the basis of the obtained manufacturing history information and the manufacturing history information related to other manufactured products recorded in the semiconductor manufacturing history information DB 22, products having the failure actualization risk of the same type are analyzed (S33).", and then using that ID/configuration of the first vehicle to match to other products that are in other/second vehicles).
Brillhart and Yamada are analogous art as they are both generally related to failure analysis of systems in automotive applications.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the instant application to include selecting a vehicle with a functional configuration corresponding to that of the first vehicle of Yamada in the system for selecting a second vehicle of Brillhart in order to prevent other future failures by selecting vehicles that have a similar configuration to the vehicle/device that experienced the initial failure (Yamada, Paragraph [0004], “Thereafter, for the identified cause, the semiconductor manufacturer narrows down the target range of products assumed to contain a failure actualization risk of the same type on the basis of manufacturing history information and the like of the failed product, and already-manufactured products are enclosed within the target range to stop flowing out to the market.”).

Regarding claim 2, the combination of Brillhart and Yamada teaches the system as discussed above in claim 1, Brillhart further teaches
wherein second information corresponding to first information regarding the first vehicle is collected from the second vehicle (Paragraph [0020], "Therefore, the corroborative diagnostic controller 102 compares the fault indicator detected by the vehicle 104 with data (e.g., fault indicators, sensor data, etc.) from one or more additional vehicles 106A-N located proximate the vehicle 104.") (Paragraph [0022], "The corroborative diagnostic controller 102 receives information regarding the fault indicator experienced by the vehicle 104 and the condition(s) experienced by the additional vehicles 106A-N.", here the system is collecting information from additional/second vehicles).

Regarding claim 3, the combination of Brillhart and Yamada teaches the system as discussed above in claims 1 and 2, Brillhart further teaches
wherein an information collecting function for collecting the second information from the second vehicle is executed by the second control device (Paragraph [0015], "For exemplary purposes, FIG. 1 shows a first vehicle 104 and a plurality of additional vehicles 106A-N. Each of the vehicles 104 and 106A-N may include the corroborative diagnostic controller 102.") (Paragraph [0023], “The error status notification unit 204 may further relay the error status to the control system 108, 108A-N of one or more of the vehicles 104 and/or 106A-N. The transceiver unit 206 allows the corroborative diagnostic controller 102 to send and receive data from the various components of the corroborative diagnostic system 100.”, here the system is 

Regarding claim 4, the combination of Brillhart and Yamada teaches the system as discussed above in claims 1 and 3, Brillhart further teaches
wherein at least a part of the information collecting function is implemented by a computer program distributed to the second control device (Claim 14 recites “a machine readable medium including instructions”, these machine readable instructions are interpreted as including a program to collect the information) (Paragraph [0023], “The error status notification unit 204 may further relay the error status to the control system 108, 108A-N of one or more of the vehicles 104 and/or 106A-N. The transceiver unit 206 allows the corroborative diagnostic controller 102 to send and receive data from the various components of the corroborative diagnostic system 100.”, here the system is equipped to both vehicles and the information collected regarding errors in the second vehicle is relayed to other vehicles).

Regarding claim 6, the combination of Brillhart and Yamada teaches the system as discussed above in claims 1 and 3, Brillhart further teaches
wherein information based on an analysis result of the second information is provided to the second vehicle in a predetermined case (Paragraph [0023], "The error status notification unit 204 may assign an error status to a particular vehicle subsystem based on the analysis performed by the analyzer unit 202. The error status notification unit 204 may further relay the error status to the control system 108, 108A-N of one or more of the vehicles 104 and/or 106A-N.", here the system is arriving at a result in the form of an error status and providing that to other vehicles). 

Regarding claim 8, the combination of Brillhart and Yamada teaches the system as discussed above in claims 1 and 6, however Brillhart does not explicitly teach wherein the information based on the analysis result of the second information contains a cause of an event indicated by the first information in the first vehicle. 
Yamada further teaches wherein the information based on the analysis result of the second information contains a cause of an event indicated by the first information in the first vehicle (Paragraph [0056], "For a chip in which the estimated degree of the failure actualization risk is equal to or larger than a predetermined threshold value, the ID information of the semiconductor device 50 related to the chip is listed together with the degree of risk by assuming as containing the failure actualization risk. Then, this is broadcasted to all the automobiles 5 by the input/output unit 201 via the network 6 (S34).", here the system is sharing the ID information of the failure along with a cause in the form of a failure actualization risk to other vehicles, this failure actualization risk is directly related to the initial cause of the failure and how likely that cause is to effect other similar vehicles). 
Brillhart and Yamada are analogous art as they are both generally related to failure analysis of systems in automotive applications.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the instant application to include wherein the information based on the analysis result of the second information contains a cause of an event indicated by the first information in the “Thereafter, for the identified cause, the semiconductor manufacturer narrows down the target range of products assumed to contain a failure actualization risk of the same type on the basis of manufacturing history information and the like of the failed product, and already-manufactured products are enclosed within the target range to stop flowing out to the market.”).

Regarding claim 9, the combination of Brillhart and Yamada teaches the system as discussed above in claims 1 and 2, Brillhart further teaches 
wherein the first information is information representing occurrence of a failure in the first vehicle (Paragraph [0021], "When the control system 108 of the vehicle 104 detects a fault indicator in a particular vehicle subsystem, the additional vehicles 106A-N (located proximate the vehicle 104) may also detect fault indicators and/or conditions in their corresponding vehicle subsystems.", here the system has first piece of information in the form of a fault indicator in a first vehicle)
and the second information is information regarding a cause of the failure (Paragraph [0022], "The corroborative diagnostic controller 102 receives information regarding the fault indicator experienced by the vehicle 104 and the condition(s) experienced by the additional vehicles 106A-N. The corroborative diagnostic controller 102 compares the fault indicator to the condition(s) in order to determine an error status of the fault indicator. If the condition(s) experienced by the vehicles 106A-N is substantially similar to the fault indicator, the fault indicator may be a result of an external environmental condition experienced by the vehicles 104 and 106A-N.", and here the system is using conditions/second information from other second vehicles to determine the cause/error status of the fault/failure).

Regarding claim 10, the combination of Brillhart and Yamada teaches the system as discussed above in claim 1, however Brillhart does not explicitly teach wherein information regarding a functional configuration of the first vehicle and information regarding a functional configuration of the second vehicle are obtained from at least one of a computer system of a vehicle vendor, a computer system of a vehicle supplier, and a computer system of an OEM manufacturer who manufactures a vehicle in the name of the supplier.
Yamada further teaches wherein information regarding a functional configuration of the first vehicle and information regarding a functional configuration of the second vehicle are obtained from at least one of a computer system of a vehicle vendor, a computer system of a vehicle supplier, and a computer system of an OEM manufacturer who manufactures a vehicle in the name of the supplier (Paragraph [0054], "When the ID information is received from the broken automobile 5a by the input/output unit 201 in the semiconductor product quality management server 20 (S31), the failure handling processing unit 202 extracts the corresponding manufacturing history information from the semiconductor manufacturing history information DB 22 using the ID as a key (S32). Then, on the basis of the obtained manufacturing history information and the manufacturing history information related to other manufactured products recorded in the semiconductor manufacturing history information DB 22, products having the failure actualization risk of the same type are analyzed (S33)”, here the system is collecting configuration information from the semiconductor manufacturer).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brillhart (US-20100057290) in view of Yamada (US-20180068320) and further in view of Gaither (US- 20190108548).

Regarding claim 5, the combination of Brillhart and Yamada teaches the system as discussed above in claims 1 and 3, however neither Brillhart nor Yamada explicitly teach wherein the information collecting function is interrupted in a predetermined case. 
Gaither teaches a system capable of verifying whether to allow vehicle to vehicle (V2V) communication with an external vehicle by comparing first information of an external vehicle and second information of at least one vehicle including the information collecting function is interrupted in a predetermined case (Paragraph [0049], “In some embodiments, V2I communications can be leveraged to obtain such information. Moreover, in some embodiments, vehicle-to-vehicle (V2V) communications can be used to exchange information regarding vehicle operating characteristics, e.g., in accordance with a group scenario. For example, a group of vehicles may opt out of personalized information or may share, or a group of occupants in various vehicles may share operating conditions so that a roadside unit considers the vehicles to be a group of vehicles to be presented with the same personalized information.”, here the system is using a predetermined case in the form of a user opting out in order to allow or disallow communication/data collection).

It would have been obvious to one of ordinary skill in the art before the effective filing data of the instant application to include wherein the information collecting function is interrupted in a predetermined case of Yu in the system for selecting a second vehicle of Brillhart in order to protect the privacy of vehicle occupants by allowing them to opt out (Gaither, Paragraph [0055], “At operation 310, it is determined whether or not a vehicle/vehicle occupant(s) wishes to opt out of personalized information presentations. As described above, an occupant may, for privacy reasons, wish not to receive personalized information. In some embodiments, parents/vehicle owners, such as taxi cab owners may wish to prevent a teenage driver/working taxi cab driver from receiving personalized information that may ultimately distract them from driving. Vehicles that are associated with drivers having poor driving records may result in a road sign, such as billboard being blacked out.”).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brillhart (US-20100057290) in view of Yamada (US-20180068320) and further in view of Dahlgren (US-20050065711).

Regarding claim 7, the combination of Brillhart and Yamada teaches the system as discussed above in claims 1 and 2, however neither Brillhart nor Yamada explicitly teach wherein the second information is collected from the second vehicle when the number of vehicles each selected as the second vehicle reaches a predetermined threshold. 

Brillhart and Dahlgren are analogous art as they are both generally related to a data collection specific to vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the instant application to include wherein the second information is collected from the second vehicle when the number of vehicles each selected as the second vehicle reaches a predetermined threshold of Dahlgren in the system for selecting a second vehicle of Brillhart in order to improve the reliability of the system by only collecting information that can offer a statistical significance by having a suitable sample size (Dahlgren, Paragraph [0005], “There are no current methodologies that are effective in dynamically monitoring roadway assets, roadway conditions, and traffic utilization in a manner that produces meaningful and reliable information”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662          

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662